ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1990-09-14_ORD_01_NA_00_FR.txt.  

146

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1990

14 septembre 1990

AFFAIRE DU DIFFÉREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS; NICARAGUA (intervenant)

ORDONNANCE

Le président de la Chambre constituée par la Cour internationale de
Justice pour connaître de l'affaire du Différend frontalier terrestre, insu-
laire et maritime entre El Salvador et le Honduras,

Vu les articles 48 et 62 du Statut de la Cour et les articles 31 et 85 de son
Réglement,

Vu le compromis conclu le 24 mai 1986 entre la République d’El Salva-
dor et la République du Honduras, visant à soumettre à une chambre de la
Cour un différend frontalier terrestre, insulaire et maritime entre les deux
Etats,

Vu la requête à fin d'intervention dans l'affaire conformément a l’ar-
ticle 62 du Statut de la Cour, déposée par la République du Nicaragua le
17 novembre 1989; et

Considérant que, par un arrêt rendu le [3 septembre 1990, la Chambre a
dit que le Nicaragua a établi qu'il a un intérêt d’ordre juridique suscep-
tible d'être affecté par une partie de l'arrêt que la Chambre rendra au fond
en l'espèce, à savoir par la décision qu’elle rendra sur le régime juridique
des eaux du golfe de Fonseca, mais non par ses décisions sur d’autres
questions en litige, et a décidé que le Nicaragua est autorisé à intervenir
dans l'instance, conformément à l’article 62 du Statut, dans la mesure, de
la manière et aux fins spécifiées dans l'arrêt, mais ni davantage ni autre-
ment:

1990
14 septembre
Réle général
n° 75
 

DIFFÉREND (EL SALVADOR/HONDURAS) (ORDONNANCE 14 [IX 90) 147

Après s'être renseigné auprès des Parties et de l’Etat intervenant,
Fixe comme suit les dates d'expiration des délais visés à l’article 85 du
Règlement:

Pour la présentation par la République du Nicaragua d’une déclaration
écrite, le 14 décembre 1990;

Pour la présentation par les Parties, si elles le désirent, d'observations
écrites sur la déclaration écrite de la République du Nicaragua, le 14 mars
1991;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le quatorze septembre mil neuf cent quatre-vingt-dix, en
quatre exemplaires, dont l’un restera déposé aux archives de la Cour et Les
autres seront transmis respectivement au Gouvernement d'El Salvador,
au Gouvernement du Honduras et au Gouvernement du Nicaragua.

Le président de la Chambre,
{Signé} José Serre-CaMARa.
Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

 
